DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 12-13, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the at least two chambers" in lines 2-3, 6, and 11-12.  There is insufficient antecedent basis for this limitation in the claim. Claim 8 is dependent from claim 7, which is dependent from claim 4. Claim 4 is dependent from claim 1. However the “at least two chambers” is introduced in claim 3, which has no dependent claims. Claim 8 also recites the limitation “the bypass 
Claim 12 recites the limitation "the at least two chambers" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. Claim 12 is dependent from claim 7, which is dependent from claim 4, which is dependent from claim 1.  The “at least two chambers” is introduced in claim 3 which has no dependent claims. 
Claim 13 recites the limitation “the bypass capillary valve” in lines 15-16. There is insufficient antecedent basis for this limitation in the claim. Claim 13 is depended on claim 12, which is dependent from claim 7, which is dependent from claim 4, which is dependent from claim 1. The “bypass capillary valve” is introduced in claim 2 which has no dependent claims. 
Claim 22 recites the limitations “the first chamber”, “the second chamber”, and “the third chamber” in line 2 for the first and second chambers and line 3 for the third chamber. There is insufficient antecedent basis for this limitation in the claim. Claim 22 is dependent on claim 7, which is dependent on claim 4, which is dependent on claim 1. A first chamber, a second chamber, and a third chamber is not introduced until claim 8. 
In addition, Claim 22 recites the limitation “the first volume is greater than the second volume” in line 5 and “the second volume is greater than the first volume” in line 7. These limitations are contradictory of each other. Claim 22 also recites “the first volume is greater than the third volume” in line 6 and “the third volume is greater than the first volume” in line 9. These limitations are also contradictory of each other. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-4, 6-7, 12, 29 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent US 6,637,463 to Lei et al. (herein Lei).
Regarding claim 1, Lei teaches a microfluidic circuit 110 (herein microfluidic device) comprising flow paths 120, 122, 124, 126, 128, 130, 132, and 134 (herein at least one isolation unit) each having a well 158 (herein at least one chamber) configured to receive fluids from a source via an inlet channel 112 (see Fig. 2; Col. 10, lines 3-35). Lei teaches that “In operation, fluid flows from the common inlet, through the filling portion of each flow path and into the associated well, until it is stopped by a passive fluid barrier when the well has filled...a second fluid may be injected through the inlet at a pressure high enough to overcome the passive fluid flow barriers. The second fluid then pushes the first fluid out through the exit channels” (see Col.4, lines 31-39) which reads on “the at least one chamber configured to receive at least two different aqueous solutions and at least one capillary valve configured to allow for the at least two different aqueous solutions to be introduced into the at least one chamber without mixing prior to entering the at least one chamber based on at least in part on pressure levels of the at least two different aqueous solutions” as recited in the instant claims. Furthermore, Lei teaches that “passive fluid flow barriers may be used to stop fluid flow along one path in a circuit until enough pressure is applied to the fluid to overcome the passive fluid flow barrier and allow fluid to flow past the passive fluid flow barrier… [the] pressure barrier that is generated by the passive fluid flow barrier can be utilized to direct fluid through the circuit in some creative manner, or to hold fluid at a specific location. … [The] capillary properties of materials used in microfluidic circuits give rise to passive fluid flow barriers. Fluid flow barriers may be created by changing the cross sectional area of the channel or flow path, by changing the contact angle of the material forming the flow bath, or by changing the surface tension of the fluid flowing at the fluid flow barrier” (Col. 6, line 37 – 53). Lei also teaches the 
Regarding claim 2, Lei teaches all the limitations of claim 1 above. 
Lei teaches the at least one chamber structures may be modified to enhance liquid flushing and/or gas removal characteristics, for example, with the addition of an air vent that allows gas to exit the well but has a sufficient barrier (i.e. bypass capillary valve) to prevent liquid from flowing through the vent (See Col. 4, lines 46-55). One of ordinary skill in the art would understand that controlling the pressures of the liquids, as well as the gas removal as described by Lei, would inherently control the volume of the fluids within the at least one chamber. 
Regarding claim 3, Lei teaches all the limitations of claim 1 above. 
Lei teaches “it should be understood that a well is just an example of a fluid handling structure that may be included in the flow path, and the flow path could include other fluid handling structures, e.g., a combination of several wells in series or parallel, channels or chambers of various dimensions, or chambers containing matrix material” (see Col. 3 lines 13-33) which reads on “wherein the at least one chamber is at least two chambers” as recited in the instant claims. 
Regarding claim 4, Lei teaches all the limitations of claim 1 above. 
Lei teaches that the microfluidic device 110 further comprises a main channel comprising an inlet, an outlet, an upstream portion (inlet channel 112), and a downstream portion (outlet channel 114) (see Fig. 2; Col. 10, lines 3-12), wherein the main channel is connected to entrance channels 190 which 
Regarding claim 6, Lei teaches all the limitations of claim 4 above.
 Fig. 2 of Lei teaches that the upstream portion (inlet channel 112) is disposed between the inlet and the downstream portion, and the downstream portion is disposed between the upstream portion and the outlet. 
Regarding claim 7, Lei teaches all the limitations of claim 4 above.
As mentioned above, flow paths can comprise multiple chambers and/or channels (see Col. 3 lines 13-33) and said channels can be manipulated to form fluid flow barriers (Col. 6, lines 37 – 53). In other words, Lei teaches there can be multiple chambers interconnected by channels, wherein each channel functions as a capillary stop valve which reads on “wherein the at least one capillary stop valve includes a first capillary valve, a second capillary valve, and a third capillary valve” as recited in the instant claims. 
Regarding claim 12, Lei teaches all the limitations of claim 7 above.
As mentioned above Lei teaches “it should be understood that a well is just an example of a fluid handling structure that may be included in the flow path, and the flow path could include other fluid handling structures, e.g., a combination of several wells in series or parallel, channels or chambers of various dimensions, or chambers containing matrix material” (see Col. 3 lines 13-33) which reads on “wherein the at least two chambers is at least three chambers” as recited in the instant claims.
Regarding independent claim 29, Lei teaches a microfluidic circuit 110 (herein microfluidic device) (see Col. 9 lines 51-52) comprising wells 158 (herein at least one chamber) (see Col. 10, lines 23-34) configured to receive a second fluid at a higher pressure to overcome the passive fluid flow barriers and push the first fluid out through the exit channels (Col. 4, lines 31-39)and that in some cases air or 
Regarding independent claim 34, Lei teaches the method step of flowing a fluid through the common inlet, through the filling portion of each flow path and into the associated well, until it is stopped by a passive fluid flow barrier when the well has filled and when it is desired to flush the fluids from the well, a second fluid is injected through the inlet at a pressure high enough to overcome the passive fluid flow barriers. The second fluid pushing the first fluid through the exit channels (see Col. 4, lines 31-45). Lei also teaches introducing a gas mixture into the inlets in order the drive other (downstream) fluids through the microfluidic circuit (See Col. 6 – Col. 7, line 63 – line 4) which reads on the “method of isolating a mixture comprising at least two different aqueous solutions comprising: selectively introducing the at least two different aqueous solutions and a non-aqueous fluid into the at least one chamber based on pressure levels of the at least two different aqueous solutions and the non-aqueous fluid so as to prevent mixing of the at least two different aqueous solutions prior to entering the at least one chamber” as recited in the instant claims. Furthermore Lei teaches the first fluid is a testing sample while the second fluid is washing solution of the like (See Col. 11, lines 56-58). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-11, 13-16, 19-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent US 6,637,463 to Lei et al (herein Lei) in view of WIPO publication WO 2008/130623 to Fraden et al. (herein Fraden). 
Regarding claim 8, Lei teaches all the limitations of claim 7 above. 
As mentioned above, Lei teaches the microfluidic device 110 comprises entrance channels 190 (herein first fluid path) that are fluid communication between the at least one chambers 158 (herein first chamber of the at least two chambers of claim 3) and the upstream portion of the main channel, wherein the entrance channels 190 also function as the first capillary valve which by definition has a first pressure threshold (see Fig. 2; Col. 6, line 37 – 53; Col. 11, lines 15-43; Col. 20, lines 51-67). Also as mentioned above, each flow path can have multiple chambers each connected by a fluid path that functions as a capillary valve (see Col. 3 lines 13-33; Col. 6 lines 37-53), wherein each capillary valve would inherently have a pressure threshold (Col. 6 lines 37-53) which reads on “a second fluid path providing fluid communication between the first chamber and a second chamber of the at least to chambers, the second fluid path including the second capillary valve, the second capillary valve having a second pressure threshold; a third fluid path providing fluid communication between the second chamber and the downstream portion of the main channel, the third fluid path including the third capillary valve, the third capillary valve having a third pressure threshold” as recited in the instant claims. As mentioned above, Lei teaches the chamber structures may be modified to enhance liquid flushing and/or gas removal characteristics, for example, with the addition of an air vent (i.e. bypass 
Lei does not teach that the bypass fluid path provides fluid communication between one of the at least two chambers and the downstream portion of the main channel. 
Fraden teaches chamber bypass channels 1330 included in chamber 1308 and 1309 and that in certain embodiments as illustrated in Fig. 11 the chamber bypass channel extends from the chamber between the chamber inlet and outlet and connects downstream of the chamber to drain channel 1344 (see Pg. 34, lines 20-24). 
Lei and Fraden are analogous in the field of microfluidic structures and methods of manipulating fluids. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first, second, or third chambers each with a respective bypass channel that includes a bypass capillary valve to be fluid communication between one of the at least two chambers and the downstream portion of the main channel for the benefit of  positioning and maintaining a component of interest in the chamber while allowing unwanted components to flow into the bypass channel and downstream to waste (see Pg. 2, lines 15-23 of Fraden). 
Regarding claim 9, Lei and Fraden teach all the limitations of claim 8 above. 
As mentioned above, Lei and Fraden teach the bypass fluid path in fluid communication between the first chamber and the downstream portion, the bypass fluid path connecting to the first chamber upstream of first chamber outlet (i.e. second fluid path) (see Pg. 34, lines 20-24 of Fraden). 
Regarding claim 10, Lei and Fraden teach all the limitations of claim 8 above.
As mentioned above, Lei and Fraden teach the bypass fluid path in fluid communication between the second chamber and the downstream portion, the bypass fluid path connecting to the second chamber upstream of second chamber outlet (i.e. third fluid path) (see Pg. 34, lines 20-24 of Fraden). 
claim 11, Lei and Fraden teach all the limitations of claim 9 above.
 Lei and Fraden teach the microfluidic circuit 110 has a bypass fluid path positioned between the first, second, and/or third chamber inlets and outlets (i.e. second and/or third fluid paths) (see Pg. 34, lines 20-24 of Fraden). As mentioned above the bypass fluid path can be modified to enhance gas removal characteristics that allows gas to exit a given chamber, but has a sufficient barrier (i.e. bypass capillary valve) to prevent liquid from flowing through the bypass fluid path (See Col. 4, lines 46-55 of Lei). Lei teaches that in some cases air or other gasses or gas mixtures may be injected into the inlets in order to drive other (downstream) fluids through the microfluidic device (see Col. 6 – Col. 7, line 63 – line 4 of Lei). Inherently introducing a gas, which will overcome the pressure threshold of the bypass capillary valve to enter the bypass fluid path will only be able to displace a first fluid (a first aqueous solution) as far as where the bypass fluid path connects to the chamber thus creating a first portion of the chamber filled with a first fluid and a second portion filled with a gas (i.e. non-aqueous solution) thereby separating the first liquid from the upstream portion of the main channel. Inherently introducing a second aqueous solution would drive the gas filling the second portion of the chamber out through the bypass fluid path thus replacing the gas in the second portion of a chamber. 
Regarding claim 13, Lei teaches all the limitations of claim 12 above. 
As mentioned above, Lei teaches the microfluidic device 110 comprises entrance channels 190 (herein first fluid path) that are fluid communication between the at least one chambers 158 (herein first chamber of the at least two chambers of claim 3) and the upstream portion of the main channel, wherein the entrance channels 190 also function as the first capillary valve which by definition has a first pressure threshold (see Fig. 2; Col. 6, line 37 – 53; Col. 11, lines 15-43; Col. 20, lines 51-67). Also as mentioned above, each flow path can have multiple chambers each connected by a fluid path that functions as a capillary valve (see Col. 3 lines 13-33; Col. 6 lines 37-53), wherein each capillary valve would inherently have a pressure threshold (Col. 6 lines 37-53) which reads on “a second fluid path 
Lei does not teach that the bypass fluid path provides fluid communication between one of the at least two chambers and the downstream portion of the main channel. 
Fraden teaches chamber bypass channels 1330 included in chamber 1308 and 1309 and that in certain embodiments as illustrated in Fig. 11 the chamber bypass channel extends from the chamber between the chamber inlet and outlet and connects downstream of the chamber to drain channel 1344 (see Pg. 34, lines 20-24). 
Lei and Fraden are analogous in the field of microfluidic structures and methods of manipulating fluids. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first, second, or third chambers each with a respective bypass channel that includes a bypass capillary valve to be fluid communication between one of the at least two chambers and the downstream portion of the main channel  for the benefit of  positioning and maintaining a component of interest in the chamber while allowing unwanted components to flow into the bypass channel and downstream to waste (see Pg. 2, lines 15-23 of Fraden). 
claim 14, Lei and Fraden teach all the limitations of claim 8 above. 
Lei teaches in order for a fluid contained in a chamber to be driven out, a second fluid with high enough pressure must be introduced in the microfluidic circuit to overcome the pressure threshold of passive fluid flow barriers (capillary valves) (see Col. 4, lines 31-45). Inherently the pressure threshold of the second fluid threshold (between first and second chamber) would have to be greater than the first fluid threshold (between main channel and first chamber) to allow fluid to flow into the first chamber without flowing out of the first chamber. For the same reason the third pressure threshold (between the second and third chambers) would inherently be greater than the second pressure threshold. Otherwise the fluid would flow directly through all chambers and be unable to be isolated. 
Lei and Fraden also teach the microfluidic circuit 110 has a bypass fluid path positioned between the first, second, and/or third chamber inlets and outlets (i.e. second and/or third fluid paths) (see Pg. 34, lines 20-24 of Fraden). As mentioned above the bypass fluid path can be modified to enhance gas removal characteristics that allows gas to exit a given chamber, but has a sufficient barrier (i.e. bypass capillary valve) to prevent liquid from flowing through the bypass fluid path (See Col. 4, lines 46-55 of Lei). In addition, Lei teaches that in some cases air or other gasses or gas mixtures may be injected into the inlets in order to drive other (downstream) fluids through the microfluidic device (see Col. 6 – Col. 7, line 63 – line 4). A bypass fluid path connected to the second chamber would inherently have to have a bypass pressure threshold greater than the second pressure threshold (between first and second chambers) but less than the third fluid threshold (between the second and third chambers) to allow a non-aqueous solution to displace an aqueous solution contained in the second chamber. If the bypass pressure threshold was greater than the third fluid threshold, the non-aqueous solution would not flow out through the bypass fluid path.  
Regarding claim 15, Lei and Fraden teach all the limitations of claim 13 above.

 Lei and Fraden also teach the microfluidic circuit 110 has a bypass fluid path positioned between the first, second, and/or third chamber inlets and outlets (i.e. second and/or third fluid paths) (see Pg. 34, lines 20-24 of Fraden). As mentioned above the bypass fluid path can be modified to enhance gas removal characteristics that allows gas to exit a given chamber, but has a sufficient barrier (i.e. bypass capillary valve) to prevent liquid from flowing through the bypass fluid path (See Col. 4, lines 46-55 of Lei). 
In addition, Lei teaches that in some cases air or other gasses or gas mixtures may be injected into the inlets in order to drive other (downstream) fluids through the microfluidic device (see Col. 6 – Col. 7, line 63 – line 4). A bypass fluid path connected to the third chamber would inherently have to have a bypass pressure threshold greater than the third pressure threshold (between second and third chambers) but less than the fourth fluid threshold (between the third chamber and the downstream portion) to allow a non-aqueous solution to displace an aqueous solution contained in the third chamber. If the bypass pressure threshold was greater than the fourth fluid threshold, the non-aqueous solution would not flow out through the bypass fluid path.  
Regarding claim 16, Lei and Fraden teach all the limitations of claim 13 above.

As mentioned above, Lei and Fraden teach the bypass fluid path in fluid communication between the second chamber and the downstream portion, the bypass fluid path connecting to the second chamber upstream of second chamber outlet (i.e. third fluid path) (see Pg. 34, lines 20-24 of Fraden). 
As mentioned above, Lei and Fraden teach the bypass fluid path in fluid communication between the third chamber and the downstream portion, the bypass fluid path connecting to the third chamber upstream of third chamber outlet (i.e. fourth fluid path) (see Pg. 34, lines 20-24 of Fraden). 
Regarding claim 19, Lei and Fraden teach all the limitations of claim 16 above. 
Lei and Fraden teach the microfluidic circuit 110 has a bypass fluid path positioned between the first, second, and/or third chamber inlets and outlets (i.e. second and/or third fluid paths) (see Pg. 34, lines 20-24 of Fraden). As mentioned above the bypass fluid path can be modified to enhance gas removal characteristics that allows gas to exit a given chamber, but has a sufficient barrier (i.e. bypass capillary valve) to prevent liquid from flowing through the bypass fluid path (See Col. 4, lines 46-55 of Lei). 
In addition, Lei teaches that in some cases air or other gasses or gas mixtures may be injected into the inlets in order to drive other (downstream) fluids through the microfluidic device (see Col. 6 – Col. 7, line 63 – line 4). Inherently introducing a gas, which will overcome the pressure threshold of the bypass capillary valve to enter the bypass fluid path will only be able to displace a first fluid (a first aqueous solution) as far as where the bypass fluid path connects to the chamber thus creating a first portion of the chamber filled with a first fluid and a second portion filled with a gas (i.e. non-aqueous solution) thereby separating the first liquid from the upstream portion of the main channel. Inherently 
Regarding claim 20, Lei and Fraden teach all the limitations of claim 8 above. 
Lei teaches a flow path includes chambers of various dimensions (see Col. 3, lines 19-33). Furthermore Lei teaches the chambers may have a rounded configuration with a size suitable for testing (see Col. 10, lines 29-30). Therefore it would obvious to one of ordinary skill in the art that the chambers can be a variety of sizes/volumes as desired. 
Regarding claim 22, Lei and Fraden teach all the limitations of claim 12 above. 
Lei teaches a flow path includes chambers of various dimensions (see Col. 3, lines 19-33). Furthermore Lei teaches the chambers may have a rounded configuration with a size suitable for testing (see Col. 10, lines 29-30). Therefore it would obvious to one of ordinary skill in the art that the chambers can be a variety of sizes/volumes as desired. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
United States Patent Application Publication US 2016/0263577 to Ismagilov et al. teaches a fluidic system for controlling one or more fluids and/or one or more reagents. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787.  The examiner can normally be reached on Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797